270 S.W.3d 523 (2008)
Duane L. GAYE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69066.
Missouri Court of Appeals, Western District.
December 16, 2008.
Susan Elizabeth Summers, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Duane Gaye appeals the trial court's denial of his Rule 29.15 motion to vacate his sentence. On appeal, Gaye claims that his trial attorney provided ineffective assistance of counsel by failing to file a motion for change of venue or ask the trial court to summon jurors from another county. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).